Title: To Thomas Jefferson from James Hall, 11 December 1807
From: Hall, James
To: Jefferson, Thomas


                        
                            May it please your Excellency/
                            Washington city11th. Decr. 1807
                        
                        It is with sentiments of the greatest respect & regard that I presume to address you. I had the honour
                            (last march) to have some conversation with you respecting to permit me to cultivate the publick Lands in this city; your
                            Excellency told me then, that you could do nothing in it without the approbation of Congress, or something to that effect;
                            therefore I spoke to numbers of the members respecting the case, and they seem very glad that I would undertake it, and
                            desires me to present a petition to both houses; but would not, untill I would acquaint your Excellency of the matter. I
                            can produce to you, Sir, sufficient testimony that I know how to mannage it to your satisfaction.
                        I beg of your Excellency, to grant me these Lands as I am entirely out of employment; and if I dont
                            succeed in this, give me some other birthin in your employ. Should your Excellency permit me to mannage one of your
                            Farms, I will do it for ¼ of the Salary that is offered to me by Charles Carroll of Carrollton—I conclude with wishing
                            you good health. I have the honour to be with the greatest esteem 
                  Your Excellency’s/ Most humble & most Obt.
                            Servant.—
                        
                            James Hall
                     
                            at Lindsay’ Hotel Capitol hill
                        
                    